Citation Nr: 1132592	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-09 815	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to personal assault.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from March 1983 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD).  

A June 2005 RO decision (issued in a supplemental statement of the case) reopened and denied the Veteran's claim for entitlement to service connection for PTSD on a de novo basis.  

The Board observes that the June RO decision (noted above) denied service connection for PTSD on a de novo basis.  The Board notes, however, that service connection for PTSD was previously denied in a final January 1998 RO decision.  Therefore, the Board addressed whether the Veteran submitted new and material evidence to reopen her claim for entitlement to service connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In a June 2007 decision, the Board reopened and denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2007, the VA Secretary filed a motion which requested that the Board's decision denying the issue of entitlement to service connection for PTSD be vacated and remanded.  That part of the Board's decision reopening the claim was undisturbed, and no further discussion as to reopening is required.  An October 2007 Court Order granted the motion.  In December 2007 the Board remanded this appeal for further development.  

In an August 2010 decision, the Board denied the issue of entitlement to service connection for PTSD, to include as due to personal assault (trauma).  The Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include as due to personal assault (trauma), for further development.  


FINDINGS OF FACT

1.  By a July 2011 rating decision, the Appeals Management Center (AMC) granted service connection and a 70 percent rating for a major depressive disorder and anxiety, effective March 1, 2004.  

2.  The Veteran has not disagreed with the rating initially assigned for her major depressive disorder and anxiety.  


CONCLUSION OF LAW

As the benefit sought on appeal (service connection for an acquired psychiatric disorder, to include as due to personal assault) has been granted, there remains no justiciable case or controversy as to this issue before the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In a July 2011 rating decision, the AMC granted service connection and a 70 percent rating for a major depressive disorder and anxiety, effective March 1, 2004.  The Veteran has not disagreed with the rating initially assigned for that disorder.  Thus, as service connection for a major depressive disorder and anxiety has been granted, and no disagreement as to the rating initially assigned has been made, no justiciable case or controversy regarding the issue on appeal (entitlement to service connection for an acquired psychiatric disorder, to include as due to personal assault) remains.  There is no remaining allegation of error of fact or law in the determination denying service connection with respect to this claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2010).

Accordingly, the Board is without jurisdiction to review the appeal with respect to this issue, and the issue of entitlement to service connection for an acquired psychiatric disorder, to include as due to personal assault (now granted as a major depressive disorder and anxiety) is dismissed without prejudice.  


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


